Citation Nr: 0945158	
Decision Date: 11/27/09    Archive Date: 12/04/09

DOCKET NO.  08-25 668	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to service connection for brain stem schwannoma.


REPRESENTATION

Appellant represented by:	Montana Veterans Affairs 
Division


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Andrew Mack, Associate Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).

The Veteran served on active duty from August 1954 to August 
1962. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.  The case has since been transferred to 
the RO in Forth Harrison, Montana.  

In August 2009, a Videoconference hearing before the 
undersigned Acting Veterans Law Judge was held.  A transcript 
of that hearing is of record.

After this case was certified to the Board, VA received new 
evidence in the form of a letter from a private physician 
submitted on the Veteran's behalf.  The evidence was 
accompanied by a written waiver of initial RO consideration 
by the Veteran's representative, and thus may be considered 
by the Board.  See 38 C.F.R. § 20.1304(c) (2009).


FINDINGS OF FACT

1.  The Veteran developed a benign brain stem schwannoma more 
than 30 years after his period of service.

2.  The Veteran's brain stem schwannoma is not etiologically 
related to in-service radiation exposure, or to his service 
in any other way.





CONCLUSION OF LAW

Brain stem schwannoma was not incurred or aggravated in 
service.  38 U.S.C.A. §§ 1110, 1112, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.309, 3.311 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran is seeking service connection for brain stem 
schwannoma.  The Board will initially discuss certain 
preliminary matters, and will then address the pertinent law 
and regulations and their application to the facts and 
evidence.

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2009), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2009), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is specifically to inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  

The timing requirement enunciated in Pelegrini applies 
equally to the disability rating and effective date elements 
of a service connection claim.  Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).

The record reflects that the originating agency provided the 
Veteran with the notice required under the VCAA by letters 
mailed in April 2001, April 2002, March 2006, April 2008, 
September 2008, and December 2008.  Although the Veteran was 
not provided complete notice until after the initial 
adjudication of the claim, the Board finds that there is no 
prejudice to him in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  
In this regard, the Board notes that following the provision 
of the required notice, the originating agency readjudicated 
the claim based upon all evidence of record before the case 
was returned to the Board.  There is no indication in the 
record or reason to believe that any ultimate decision of the 
originating agency would have been different had complete 
VCAA notice been provided at an earlier time.  See Overton v. 
Nicholson, 20 Vet. App. 427, 437 (2006) (a timing error may 
be cured by a new VCAA notification followed by a 
readjudication of the claim).

The Board also notes that service treatment records have been 
obtained, as well as pertinent VA and private medical 
records, letters from private physicians, and written 
statements from the Veteran and his wife.  Moreover, VA has 
obtained a radiation dose estimate in accordance with 
38 C.F.R. § 3.311, as well as a medical opinion based on the 
dose estimate.  Neither the Veteran nor his representative 
has identified any outstanding evidence that could be 
obtained to substantiate his claim.  The Board is also 
unaware of any such evidence.

In sum, the Board is satisfied that any procedural errors in 
the RO's development and consideration of the claim were 
insignificant and not prejudicial to the Veteran.  
Accordingly, the Board will address the merits of the claim.


Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Furthermore, there are two distinct legal mechanisms for 
establishing service connection for a disability resulting 
from in-service radiation exposure:  (1) by establishing that 
one of a number of specified diseases first manifested after 
service and that the veteran engaged in a "radiation risk 
activity;" and (2) by establishing that a radiogenic disease 
first manifested after service is a result of exposure to 
ionizing radiation in service through a dose assessment.

First, certain specified disabilities becoming manifest in a 
"radiation-exposed veteran" are service connected.  38 
U.S.C.A. § 1112(c)(1), (2); 38 C.F.R. § 3.309(d)(1), (2).  
The term "radiation-exposed veteran" means a veteran who 
participated in a "radiation-risk activity."  38 U.S.C.A. 
§ 1112(c)(3)(A); 38 C.F.R. § 3.309(d)(3)(i).

A "radiation-risk activity," means, as herein pertinent, 
onsite participation in a test involving the atmospheric 
detonation of a nuclear device.  38 U.S.C.A. 
§ 1112(c)(3)(B)(i); 38 C.F.R. § 3.309(d)(3)(ii)(A).  The term 
onsite participation means: (A) During the official 
operational period of an atmospheric nuclear test, presence 
at the test site, or performance of official military duties 
in connection with ships, aircraft or other equipment used in 
direct support of the nuclear test; (B) During the six month 
period following the official operational period of an 
atmospheric nuclear test, presence at the test site or other 
test staging area to perform official military duties in 
connection with completion of projects related to the nuclear 
test including decontamination of equipment used during the 
nuclear test.  38 C.F.R. § 3.309(d)(3) (iv).  For tests 
conducted by the United States, the term operational period 
means, as herein pertinent, for Operation PLUMBBOB the period 
May 28, 1957 through October 22, 1957.  38 C.F.R. 
§ 3.309(d)(3)(v)(N).
Diseases presumptively service connected for radiation-
exposed veterans under the provisions of 38 U.S.C.A. 
§ 1112(c) and 38 C.F.R. § 3.309(d)(2) are the following: 
leukemia (other than chronic lymphocytic leukemia); cancer of 
the thyroid; cancer of the breast; cancer of the pharynx; 
cancer of the esophagus; cancer of the stomach; cancer of the 
small intestine; cancer of the pancreas; multiple myeloma; 
lymphomas (except Hodgkin's disease); cancer of the bile 
ducts; cancer of the gall bladder; primary liver cancer 
(except if cirrhosis or hepatitis B is indicated); cancer of 
the salivary gland; cancer of the urinary tract; bronchiolo-
alveolar carcinoma; cancer of the bone; cancer of the brain; 
cancer of the colon; cancer of the lung; and cancer of the 
ovary.  38 U.S.C.A. § 1112(c)(2); 38 C.F.R. § 3.309(d).

Second, service connection may be established under 38 C.F.R. 
§ 3.311 for certain disabilities that are deemed to be 
potentially "radiogenic" diseases.  See 38 C.F.R. 
§ 3.311(b)(1).  Where it is established that a radiogenic 
disease first became manifest after service, and it is 
contended the disease is a result of exposure to ionizing 
radiation in service, an assessment will be made as to the 
size and nature of the radiation dose or doses.  38 C.F.R. 
§ 3.311(a)(1).  

Under 38 C.F.R. § 3.311, "radiogenic disease" means a 
disease that may be induced by ionizing radiation and 
includes the following: all forms of leukemia except chronic 
lymphatic (lymphocytic) leukemia; thyroid cancer; breast 
cancer; lung cancer; bone cancer; liver cancer; skin cancer; 
esophageal cancer; stomach cancer; colon cancer; pancreatic 
cancer; kidney cancer; urinary bladder cancer; salivary gland 
cancer; multiple myeloma; posterior subcapsular cataracts; 
non-malignant thyroid nodular disease; ovarian cancer; 
parathyroid adenoma; tumors of the brain and central nervous 
system; cancer of the rectum; lymphomas other than Hodgkin's 
disease; prostate cancer; and any other cancer.  38 C.F.R. 
§ 3.311(b)(2).  If a claim is based on a disease not listed 
in 38 C.F.R. § 3.311, the claim is nevertheless to be 
considered under the regulation provided the claimant has 
cited or submitted competent scientific or medical evidence 
that the claimed condition is a radiogenic disease.  See 38 
C.F.R. § 3.311(b)(4).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The Veteran's service records and a history of his unit 
reflect that his unit participated in the detonation 
atmospheric nuclear test "operation PLUMBBOB."  According 
to the unit history, the training was to evaluate techniques 
related to the use of nuclear weapons and to indoctrinate 
personnel in the effects of nuclear weapons by conducting an 
offensive air-ground exercise to simulate exploitation of the 
initial effects of a nuclear shot fired by allied forces.  
The unit history indicates that in July 1957 the Veteran's 
unit was located about 5,400 yards from ground zero of the 
"HOOD" nuclear device at the time it was detonated, and 
fifteen minutes later began an assault maneuver on an 
objective located more than 10,000 yards from ground zero 
that included infantry, mechanized infantry, and air assault 
components.  It was noted that the HOOD device was detonated 
at 4:40 a.m., and that the exercise was terminated at 11:00 
a.m.  Following the exercise, troops were transported to an 
equipment display area to observe nuclear weapon effects on 
equipment and material, and by 2:00 p.m. all actives were 
completed and the Veteran's unit began movement back to Camp 
Desert Rock.  It was noted that most personnel in the 
Veteran's unit left Camp Desert Rock later that day.

Service treatment records do not reflect complaints of or 
treatment for a brain tumor or any related pathology.  On his 
July 1957 separation examination, the Veteran was noted to 
have had a normal clinical evaluation of the head and 
neurologic system.

Private medical records beginning in September 1993 indicate 
treatment for dementia, confusion, disorientation, headaches, 
lack of understanding verbal directions, loss of memory, and 
forgetfulness.  The Veteran was first noted to have had a 
large posterior fossa skull base tumor in January 2001.  He 
underwent a resection of the tumor in February 2001, and his 
March 2001 hospital discharge summery indicates a diagnosis 
of posterior fossa schwannoma with numerous cranial nerve 
deficits.

According to a February 2002 letter from the Nuclear Test 
Personnel Review (NTPR) of the Defense Threat Reduction 
Agency (DTRA), a scientific dose reconstruction indicated 
that the Veteran would have received a probable dose of 0.58 
roentgen equivalent man (rem) gamma, with upper bound of 0.9 
rem gamma.  The letter also states that a scientific dose 
reconstruction indicated that, due to the distance of the 
Veteran's unit from ground zero of the HOOD device, he had 
virtually no potential for exposure to neutron radiation.  It 
furthermore states that, according to another reconstruction 
report of the Veteran's internal exposure based on his unit's 
activities, his 50-year committed dose equivalent to the 
brain stem was 0.0 rem.  

The Veteran was afforded a VA examination in March 2002.  The 
VA examiner noted that he had reviewed the records, but that 
the report of the Veteran's February 2001 surgery was not 
available to him.  The examiner stated that, after a review 
of the record, the Veteran had had a schwannoma, and, based 
on the Veteran's wife's history and a few anecdotal notes in 
the records, it appeared that he had had a benign schwannoma.  
The examiner also noted that well over 90 percent of 
schwannomas were benign and noncancerous.  The examiner 
diagnosed the Veteran as having a history of schwannoma, 
question benign versus malignant, with subsequent surgical 
resection. 

In a September 2002 letter, the VA Chief Public Health and 
Environmental Hazards Officer, under the VA Under Secretary 
for Health, noted the February 2002 DTRA report and 
acknowledged that radiation increased the incidence of both 
benign and malignant central nervous system neoplasms.  
However, the letter explains that the dose relationship of 
radiation and such neoplasms is uncertain, that many of the 
studies related to exposure in utero or during childhood, and 
that most studies in adults showed no excess risk or a 
nonstatistically significant increased risk for brain tumors, 
especially when the dose was less than 100 radiation absorbed 
dose units (rads).  The letter furthermore indicates that, in 
light of this, it was the opinion of the VA Chief Public 
Health and Environmental Hazards Officer and the Under 
Secretary for Health that it was unlikely that the Veteran's 
schwannoma of the brain stem could be attributed to exposure 
to ionizing radiation in service.  

In an October 2002 letter, the Director of the VA 
Compensation and Pension Service noted the DTRA dose 
estimates and the findings of the VA Chief Public Health and 
Environmental Hazards Officer's report and opinion.  The 
letter states that, as a result of this opinion and a review 
of the evidence in its entirety, it was VA Compensation and 
Pension Service's opinion that there was no reasonable 
possibility that the Veteran's disability was the result of 
in-service radiation exposure.

An October 2005 magnetic resonance imaging (MRI) report 
indicates that the Veteran had a 1.5 centimeter mass in the 
right cerebellopontine angle at the skull base, which was 
consistent with a potential recurrent tumor.  

A November 2005 treatment report from the Veteran's private 
neurologist, Dr. S., indicates that the Veteran was a former 
patient of Dr. S. who underwent an extensive dissection of 
the right posterior skull base for what Dr. S. believed was a 
benign skull-based meningioma.  Dr. S. noted that 
communications would be made with a neurosurgeon and gamma-
knife radiosurgeons to coordinate a new single gamma-knife 
therapy. 

A November 2005 letter from Dr. S. expresses the opinion that 
it was "quite possible" that the Veteran's in-service 
exposure to military grade weaponry and chemical warfare 
materials caused cellular changes in the meninges of the 
skull, as well as neurological tumors that have been 
demonstrated to arise from chemoradation exposures, which 
resulted in the brain tumor that he developed.  

VA treatment records indicate that the Veteran's schwannoma 
was treated with radiation in January 2006.  

In a May 2007 letter, the Director of the VA Compensation and 
Pension Service provided an Advisory Opinion pursuant to 
38 C.F.R. § 3.311.  The Advisory Opinion letter notes the 
November 2005 opinion of Dr. S. as well as the DTRA letter 
confirming the Veteran as a participant in operation PLUMBOB 
at the age of 20.  The letter furthermore notes the DTRA 
estimation that the Veteran was exposed to the following 
doses of ionizing radiation during military service: mean 
total external gamma dose of 0.67 rem, upper bound gamma dose 
of 2.0 rem; mean total external neutron dose of 0.0 rem, 
upper bound neutron dose of 0.0 rem; internal committed alpha 
dose to the brain of 0.0 rem, upper bound committed alpha 
dose to the brain of 0.0 rem; internal committed beta pulse 
gamma dose to the brain of 0.0 rem, upper bound committed 
beta plus gamma dose to the brain of 0.002 rem.  The letter 
also cites the Under Secretary for Health's statements that 
radiation increased the incidence of both benign and 
malignant central nervous system neoplasms, but that most 
studies in adults showed no risk or a nonstatistically 
significant increased risk for brain tumors, especially when 
the dose was less than 100 rads, and that it was unlikely 
that the Veteran's schwannoma, or brain tumor, resulted from 
ionizing radiation exposure.

Furthermore, the May 2007 letter indicates that the 
Interactive Radioepidemiological Program (IREP) of the 
National Institute for Occupational Safety and Health was 
utilized to estimate the likelihood that exposure to ionizing 
radiation was responsible for the Veteran's brain tumor.  The 
letter indicates that, since the International Classification 
of Diseases for oncology (ICD-O) system classified 
schwannomas as a connective tissue neoplasm, the cancer 
models for connective tissues as well as nervous system were 
used, and the computer software calculated 99th percentile 
values of the probability of causation of 1.38 percent and 
2.79 percent.  It was noted that the Compensation and Pension 
service had considered the November 2005 opinion by Dr. S., 
but had assigned greater legal weight to the Under Secretary 
for Health's opinion, as the private opinion, though rendered 
by a neurologist, was speculative and based on the Veteran's 
subjective history; conversely, the Under Secretary for 
Health had reviewed the claims file, including official DTRA 
radiation dose estimates and medical literature, and 
articulated a more definite opinion supported by a thorough 
and clear rationale.  As a result, the VA Compensation and 
Pension Service again concluded that there was no reasonable 
possibility that the Veteran's schwannoma resulted from 
radiation exposure in service.

During his August 2009 Board hearing, the Veteran and his 
wife testified that his current problems involving his brain 
tumor began in 1993.  

A letter dated in September 2009 from a private physician, 
Dr. R., indicates that Dr. R. had read the November 2005 
letter of Dr. S. and concurred that there was a 
"possibility" that in-service radiation exposure had led to 
changes in the meninges of the Veteran's skull and might be a 
cause of the tumor that had developed in his brain. 

After reviewing the record, the Board finds a preponderance 
of the evidence to be against the Veteran's claim of service 
connection for brain stem schwannoma.

The record does not reflect, and the Veteran does not 
contend, that brain stem schwannoma or any brain tumor began 
until more than 30 years after his period of service, with 
symptoms first appearing in 1993.  Rather, the Veteran 
contends that brain stem schwannoma was the result of in-
service exposure to ionizing radiation.

Although the Veteran participated in a radiation risk 
activity while in service, brain stem schwannoma is not one 
of the disabilities presumed to be service-connected under 
the provisions of 38 U.S.C.A. § 1112(c) and 38 C.F.R. 
§ 3.309(d)(2) for radiation exposed veterans.  While cancer 
of the brain is a disease presumed to be service-connected 
under these provisions, the record does not reflect that the 
Veteran has had brain cancer.  He has never been diagnosed as 
having a malignant tumor of the brain stem, and the weight of 
the private and VA medical evidence indicates that his brain 
stem schwannoma tumors have been benign.  Thus, presumptive 
service connection under 38 U.S.C.A. § 1112(c) and 38 C.F.R. 
§ 3.309(d)(2) is not warranted for brain stem schwannoma.

Furthermore, while tumors of the brain and central nervous 
system are considered to be "radiogenic disease" induced by 
ionizing radiation under 38 C.F.R. § 3.311, the weight of the 
evidence indicates that the Veteran's brain stem schwannoma 
tumor is not the result of his in-service radiation exposure.  
Pursuant to 38 C.F.R. § 3.311, the Veteran was provided an 
assessment as to the size and nature of the radiation dose to 
which he was exposed during his period of service based on 
his service records, particularly the records of his 
participation in the operation PLUMBBOB detonation 
atmospheric nuclear test.  However, the September 2002 letter 
from the VA Chief Public Health and Environmental Hazards 
Officer, which provided the basis of the Director of the VA 
Compensation and Pension Service's opinion, indicates that, 
given the February 2002 DTRA report and dose estimate of the 
Veteran's radiation exposure during service, it was unlikely 
that his brain stem schwannoma could be due to ionizing 
radiation exposure in service.  This report was based on 
medical literature indicating that that, while radiation 
increased the incidence of both benign and malignant central 
nervous system neoplasms, the dose relationship was 
uncertain, many of the studies related to exposure in utero 
or during childhood, and most studies in adults showed no 
excess risk or a nonstatistically significant increased risk 
for brain tumors, especially when the dose was less than 100 
rads.  Moreover, the May 2007 letter of the Director of 
Compensation and Pension services indicates that, using 
cancer models for connective tissues and the nervous system, 
computer software calculated 99th percentile values of the 
1.38 percent and 2.79 percent probabilities of causation.  

The Board notes the November 2005 opinion of Dr. S. and 
September 2009 opinion of Dr. R., both of which indicate that 
there was a possibility that the Veteran's in-service 
radiation exposure had led to changes in the meninges of the 
skull and might be a cause of his brain tumor.  However, the 
Court has held that medical opinions which are speculative, 
general or inconclusive in nature, cannot support a claim. 
See Obert v. Brown, 5 Vet. App. 30, 33 (1993); Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  The Board thus 
places little weight of probative value on the opinions of 
Drs. S. and R., and finds the opinions of the VA Chief Public 
Health and Environmental Hazards Officer and the Director of 
the VA Compensation and Pension Service to be more probative.  
These latter opinions explicitly took into account the 
opinion of Dr. S., and, moreover, are consistent with the 
opinions of Dr. S. and Dr. R. in that they explicitly 
acknowledge that nonmalignant brain and neurological tumors 
could result from radiation.  In this regard, the Board again 
notes that tumors of the brain and central nervous system are 
explicitly considered to be "radiogenic disease" induced by 
ionizing radiation under VA regulations.  However, these 
latter opinions were based on a review of the entire record, 
specific details of the circumstances of the Veteran's 
exposure used to produce a dose estimate, and the calculated 
probability that the Veteran's disability was related to such 
in-service exposure.  See Bloom v. West, 12 Vet. App. 185, 
187 (1999) (the probative value of a medical statement is 
dependent, in part, upon the extent to which it reflects 
"clinical data or other rationale to support his opinion").  
The Board therefore finds the opinions of the VA Chief Public 
Health and Environmental Hazards Officer and the Director of 
the VA Compensation and Pension Service to be the most 
specific, detailed, and informed medical opinions as to the 
potential relationship between the Veteran's brain stem 
schwannoma and his in-service radiation exposure, and those 
opinions were that such a relationship was unlikely.  

To the extent that the Veteran, his spouse and his 
representative contend that a medical relationship exists 
between his schwannoma and his service, any such statements 
offered in support of the Veteran's claim do not constitute 
competent medical evidence and cannot be accepted by the 
Board.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 
(1992); see also 38 C.F.R. § 3.159(a)(1) (competent medical 
evidence means evidence provided by a person who is qualified 
through education, training, or experience to offer medical 
diagnoses, statements, or opinions).

Thus, the Board finds a preponderance of the evidence to be 
against the Veteran's claim of service connection for brain 
stem schwannoma, and it must be denied.



        (CONTINUED ON NEXT PAGE)


ORDER

Service connection for brain stem schwannoma is denied.



____________________________________________
S. BUSH
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


